jean steinberg donor petitioner v commissioner of internal revenue respondent docket no filed date p entered into a binding gift agreement with her daughters under which p gave her daughters properties and in exchange the daughters agreed to assume and to pay among other things any estate_tax liability imposed under sec_2035 as a result of the gifts in the event that p passed away within three years of the gifts in calculating for gift_tax purposes the gross fair_market_value of the property trans- ferred to the daughters p reduced the fair_market_value of steinberg v commissioner the properties by an amount representing the value of the daughters’ assumption of the sec_2035 estate_tax liability among other things held the daughters’ assump- tion of a potential sec_2035 estate_tax liability was a detriment to the daughters and a benefit to p such as would be considered by a willing buyer and willing seller in deter- mining a sale price of the transferred property rights held further the net_gift agreement did not duplicate the effect of new york law held further the value of the daughters’ assumption of potential sec_2035 estate_tax liability was determined using r’s mortality tables and applying interest rates under sec_7520 as a discount factor john w porter michael s arlein keri d brown and jef- frey d watters jr for petitioner john richard mikalchus and molly h donohue for respondent increasing petitioner’s gift_tax kerrigan judge respondent issued petitioner a notice_of_deficiency liability by dollar_figure for tax_year respondent disallowed the dis- count petitioner made for her daughters’ assumption of the sec_2035 estate_tax liability unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether a donee’s promise to pay any federal or state estate_tax liability that may arise under sec_2035 if the donor dies within three years of the gift should be considered in determining the fair_market_value of the gift and if so the amount if any that the promise to pay reduces the fair_market_value of the gift findings_of_fact some of the facts are stipulated and are so found peti- tioner resided in new york when she filed the petition petitioner married meyer steinberg in petitioner and mr steinberg had four children susan green bonnie englebardt carol weisman and lois zaro collectively daughters united_states tax_court reports mr steinberg was one of the founders of enterprise asset management inc eam mr steinberg served as the chief_executive_officer of eam from its inception petitioner’s daughters served as directors of eam during on date petitioner executed a will will in the will petitioner named mr steinberg as the bene- ficiary of her residuary_estate unless he predeceased her in which case each of her daughters would split her residuary_estate in equal shares mr steinberg died on date mr steinberg left a will that established a marital trust marital trust peti- tioner was named the trustee and a beneficiary of the mar- ital trust and she was granted a power_of_appointment over the assets of the marital trust as of date the mar- ital trust held assets with a total value of dollar_figure the assets of the marital trust consisted of ownership interests in several different entities worth dollar_figure representing of the total value and cash on date petitioner executed a codicil to the will codicil the codicil provided that only ms englebardt ms weisman and ms zaro would inherit under the marital trust and her residuary_estate on date petitioner executed a new will will the will provided that all four of her daughters would split her residuary_estate in equal shares the will also provided that any estate_taxes imposed with respect to property passing under the will would be paid out of petitioner’s residuary_estate and if petitioner died within three years any sec_2035 estate_tax would be apportioned to her daughters during and the daughters requested that peti- tioner terminate the marital trust so they could receive immediate distributions of its assets petitioner agreed to terminate the trust and began negotiations net_gift agreement on date petitioner entered into a binding gift agreement net_gift agreement with her daughters peti- tioner also terminated the marital trust at that time peti- tioner wa sec_89 years old the assets of the marital trust were distributed as follows dollar_figure to pay outstanding legal fees dollar_figure million to petitioner and the remainder of steinberg v commissioner the assets to the daughters pursuant to the net_gift agree- ment in the net_gift agreement petitioner agreed to make gifts of properties to her daughters in exchange her daughters agreed to assume and to pay any federal gift_tax liability imposed as a result of the gifts the daughters also agreed to assume and to pay any federal or state estate_tax liability imposed under sec_2035 as a result of the gifts in the event that petitioner passed away within three years of the gifts sec_3 federal and state estate_tax of the net_gift agreement provides in pertinent part a assumption of federal and state estate_tax liability each donee hereby agrees to assume pay and indemnify the executor against all additional federal and state estate_tax liability assessed pursuant to code sec_2035 i if mrs steinberg petitioner does not survive for three years following the effective date and ii that is directly attrib- utable to mrs steinberg’s transfer of the gift property made under the instruments of transfer including all penalties and interest which accrue upon such estate_tax liability except such penalties and interest that are directly attributable to actions or delays committed by the executor or another donee the estate_tax liability for purposes of determining and allocating the estate_tax liability i the value of all additional tax shall be as finally determined for federal estate_tax pur- poses ii the only gift_tax taken into account in the calculation shall be the gift_tax on mrs steinberg’s transfers of the gift property to the donees made under the instruments of transfer and iii the amount of the estate_tax liability each donee shall bear shall be an amount equal to the estate_tax liability attributable to the donee’s gift_tax share a and the donee’s gift_tax share b in each case collectively the donee’s estate_tax share c payment of estate_tax liability i donees’ payment to executor each donee shall deliver to the executor an amount equal to the donee’s estate_tax share by cer- tified check made payable to the united_states treasury no later than thirty days before the due_date for payment of the estate_tax liability or if later as soon thereafter as the executor notifies the donee of the amount of the estate_tax liability the net_gift agreement also provides remedies if any daughter fails to pay her share of any sec_2035 estate_tax liability section c remedy available in event of default of the net_gift agreement provides in pertinent part united_states tax_court reports ii default in payment of estate_tax liability if the executor deter- mines that a donee is in default the executor shall give notice to the donee that the donee is in default estate_tax default notice and estate_tax default notice date respectively if the donee fails within business days after the default notice date to deliver to the executor the remaining balance of the donee’s estate_tax share of the estate_tax liability donee’s estate_tax balance all cash distribu- tions ie certain quarterly distributions to which the donees are enti- tled otherwise distributable to a donee shall be delivered directly to the executor each donee agrees that upon the date on which the executor gives an estate_tax default notice to a donee the executor also shall deliver a duplicate copy of the estate_tax default notice to the manager and the donee shall be deemed to have directed the manager to deliver the cash distribution otherwise distributable to the donee directly to the executor in satisfaction of the donee’s estate_tax balance as provided in this paragraph each donee agrees to perform any and all acts necessary as a shareholder partner member manager or director of any entity governed by an applicable agreement to effect the payment of the donee’s estate_tax balance to the executor the net_gift agreement was the result of several months of negotiation between petitioner and her daughters petitioner and her daughters were represented by separate counsel the fair_market_value of the properties transferred by petitioner to her daughters before consideration of the gift_tax liability and sec_2035 estate_tax liability assumed by the daughters was dollar_figure also on date the daughters signed an escrow agreement pursuant to the escrow agreement the daughters each transferred dollar_figure million to an escrow fund set up with hsbc bank of the dollar_figure million dollar_figure was used to pay the federal gift_tax that resulted from the gifts and the remaining balance was set_aside to pay any sec_2035 estate_tax liability valuation of property to determine the fair_market_value of the property rights petitioner transferred pursuant to the net_gift agreement petitioner hired william h frazier a qualified_appraiser mr frazier concluded that the aggregate value of the net_gift on the date it was made date was dollar_figure he determined that the present_value of the net_gifts was the this calculation is based on the amount of tax before credits steinberg v commissioner fair_market_value of assets conveyed by transfer from the donor less the liabilities tax or otherwise assumed by the donees according to the valuation the payment by the donees of their share of the estate_taxes is a contingent_liability and the probability of this liability can be calculated tax_return and notice_of_deficiency on date petitioner timely filed a form_709 united_states gift and generation-skipping_transfer_tax return for tax_year on the form_709 petitioner reported taxable_gifts of dollar_figure and total gift_tax of dollar_figure petitioner attached a summary of the net_gift agreement which included a description of mr frazier’s determination of the value of the net_gifts to the form_709 on date respondent mailed the notice of defi- ciency which increased the aggregate value of petitioner’s net_gifts to her daughters from dollar_figure to dollar_figure for a total gift_tax increase of dollar_figure respondent dis- allowed the discount petitioner made for her daughters’ assumption of the sec_2035 estate_tax liability the parties agree that the net_gift agreement resulted in a net_gift i burden_of_proof opinion generally taxpayers bear the burden of proving that the commissioner’s determinations in the notice_of_deficiency are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayers establish that they complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests however we decide these issues on the preponderance_of_the_evidence and therefore the burden_of_proof is not relevant see estate the notice_of_deficiency increased the value of petitioner’s total gifts for tax_year by dollar_figure because of net_gifts to donor’s four daugh- ters nonetheless both respondent and petitioner claim that the notice_of_deficiency disallowed petitioner’s entire dollar_figure discount for her daugh- ters’ assumption of the sec_2035 estate_tax liability united_states tax_court reports of black v commissioner 133_tc_340 131_tc_185 ii statutory framework a gift_tax generally sec_2501 imposes a tax on the transfer of property by gift the donor is primarily responsible for paying the gift_tax sec_2502 see also sec_25_2502-2 gift_tax regs the gift_tax is imposed upon the donor’s act of making the transfer rather than upon receipt by the donee and it is measured by the value of the property passing from the donor rather than the value of enrichment resulting to the donee sec_25_2511-2 gift_tax regs donative_intent on the part of the donor is not an essential element for gift_tax purposes the application of gift_tax is based on the objective facts and circumstances of the transfer rather than the subjective motives of the donor sec_25_2511-1 gift_tax regs the amount of gift_tax is based on the aggregate value of taxable_gifts made during the year among other things see sec_2502 imposing the gift_tax on a cumulative basis taxable_gifts are the total_amount_of_gifts made during the year less certain deductions sec_2503 the amount of a gift of property is generally the value of the property on the date of the gift sec_2512 the gift is complete when the property has left the donor’s dominion and control see sec_25_2511-2 gift_tax regs the value of the property is the price at which it would change hands between a willing buyer and a willing seller neither being under any compul- sion to buy or to sell and both having reasonable knowledge of the relevant facts sec_25_2512-1 gift_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer 658_f2d_999 5th cir 125_tc_227 110_tc_530 sec_2503 also enumerates a handful of exclusions none of which are relevant in this case steinberg v commissioner the willing seller is purely hypothetical and not the actual taxpayer see 140_tc_294 the willing buyer is a purely hypo- thetical figure and valuation does not take into account the personal characteristics of the actual buyers 94_tc_193 the hypothetical willing buyer willing seller test substitutes the most economically rational analysis of a sale for evidence of the actual buyer’s intent 267_f3d_366 5th cir vacating and remanding tcmemo_1999_43 the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of consideration received in money or money’s worth see sec_2512 sec_25_2511-1 sec_25_2512-8 gift_tax regs see also commis- sioner v wemyss 324_us_303 thus if a donor makes a gift subject_to the condition that the donee pay the resulting gift_tax the amount_of_the_gift is reduced by the amount_of_the_gift tax see 17_tc_1350 such a gift is commonly referred to as a net_gift b sec_2035 gross-up provision under sec_2035 formerly sec_2035 amended by the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite a decedent’s gross_estate is increased by the amount of any gift_tax paid_by the decedent or the decedent’s estate on any gift made by the decedent during the three-year period preceding the decedent’s death for purposes of this gross-up provision we have decided that the phrase gift_tax paid_by the decedent or the decedent’s estate during the relevant three-year period includes gift_tax attributable to a net_gift the decedent made during that period despite the fact that the donee is respon- sible for paying the gift_tax in that situation 88_tc_769 aff ’d in part rev’d in part on other grounds 856_f2d_1158 8th cir congress enacted what is now sec_2035 as part of an effort to mitigate the disparity of treatment between the tax- ation of lifetime transfers and transfers at death see h_r rept no pincite 1976_3_cb_735 united_states tax_court reports congress imposed the gross-up provision on gift_tax paid within three years of death because the gift_tax paid on a lifetime_transfer which is included in a decedent’s gross_estate is taken into account both as a credit against the estate_tax and also as a reduction in the estate_tax base so substantial tax savings can be derived under present law by making so-called ‘deathbed gifts’ even though the transfer is subject_to both taxes id pincite c b vol pincite congress intended the gross-up rule to eliminate any incen- tive to make deathbed transfers to remove an amount equal to the gift_taxes from the transfer_tax base id c net_gifts the net_gift rationale flows from the basic premise that the gift_tax applies to transfers of property only to the extent that the value of the property transferred exceeds the value in money or money’s worth of any consideration received in exchange therefor see sec_2512 sec_25_2512-8 gift_tax regs when a net_gift occurs the donor calculates his or her gift_tax liability by reducing the amount_of_the_gift by the amount_of_the_gift tax 133_tc_402 aff ’d 678_f3d_769 9th cir the rationale is that because the donee incurred the obliga- tion to pay the tax as a condition of the gift ‘the donor did not have the intent to make other than a net_gift ’ id quoting 49_tc_356 aff ’d per curiam 410_f2d_752 6th cir in other words the donor reduces the value_of_the_gift by the amount of the tax because the donor has received consider- ation for a part of the gift equal to the amount of the applicable gift_tax id petitioner’s gift may be best described as a net net_gift because the donees agreed to pay both the resulting gift_tax and any sec_2035 estate_tax we will refer to peti- tioner’s gift in its entirety as a net_gift before the enactment of sec_2035 gifts made within three years of the donor’s death were merely presumed to be in contemplation_of_death see h_r rept no pincite 1976_3_cb_735 con- gress opted for a bright-line_test in sec_2035 to end the considerable liti- gation concerning the motives of decedents in making gifts id steinberg v commissioner iii steinberg i respondent contends that the daughters’ assumption of petitioner’s sec_2035 estate_tax liability does not con- stitute consideration in money or money’s worth under sec_2512 we earlier denied respondent’s motion for sum- mary judgment on this point concluding that the estate depletion theory involved material facts that were the sub- ject of genuine dispute see 141_tc_258 in steinberg i we held that the daughters’ assumption of the sec_2035 estate_tax liability might be quantifiable and reducible to monetary value and that a willing buyer and a willing seller in arriving at a sale price might take the daughters’ assump- tion of this in appropriate cir- cumstances we held a trial to establish the facts relevant to these and other issues in the case into account liability iv consideration of the promise to pay a a willing buyer and a willing seller the fundamental question posed by this case is the fair_market_value of the property rights transferred under the net_gift agreement pursuant to sec_25_2512-1 gift_tax regs fair_market_value is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts all relevant facts and elements of value as of the time of the gift must be considered id the willing buyer willing seller test is the bedrock of transfer_tax valuation it requires us to determine what property rights are being transferred and on what price a hypothetical willing buyer and willing seller would agree for those property rights the ownership of property has been referred to as owning a bundle of rights 161_f3d_242 3d cir quoting 458_us_419 in val- uing property all of the rights that constitute that bundle must be considered see 312_us_254 to single out one and to disregard the others is in effect to substitute a different property interest united_states tax_court reports for the one which was the subject of the gift the fair_market_value of transferred property must take into account any restrictions or conditions limiting the property’s market- ability including those imposed by the donor 135_tc_471 aff ’d 668_f3d_888 pursuant to the net_gift agreement the daughters’ receive property with a fair_market_value of dollar_figure and the daughters’ have an obligation to pay the dollar_figure gift_tax liability in steinberg i we held that a willing buyer and a willing seller in appropriate cir- cumstances could consider the donee’s assumption of the sec_2035 estate_tax liability when determining a sale price t c pincite we now decide whether the net_gift agreement is such an appropriate circumstance an appro- priate circumstance arises when the donee’s assumption of the sec_2035 estate_tax liability is a detriment to the donee and is a benefit to the donor detriment to the donee a willing buyer of the property rights pursuant to the net_gift agreement would recognize that to obtain the properties he or she would also have to assume both the gift_tax and the sec_2035 estate_tax liabilities associated with the transfer the gift_tax and the sec_2035 estate_tax liabilities did not exist before the net_gift agreement these liabilities arose as a result of the net_gift agreement the net_gift agreement was the product of lengthy negotiations the daughters had to agree to assume the liabilities in order to gain the benefit of the property they received under the net_gift agreement the donor would not have been willing to transfer the properties without requiring any sec_2035 estate_tax liability to be satisfied any hypothetical recipient of the properties who assumed the liabilities would insist on a reduction of the purchase_price to reflect his or her assumption of any sec_2035 estate_tax liability a similar reduction for valuation pur- poses is made when a donor makes a gift of his or her interest in an entity with built-in capital_gains see 110_tc_530 in 155_f3d_50 2d cir vacating and remanding tcmemo_1997_483 the taxpayer trans- steinberg v commissioner ferred stock in a c_corporation to her children when she val- ued the stock for gift_tax purposes she reduced the net asset value of the corporation by the amount of the capital_gains_tax that she would have incurred if the corporation had liq- uidated sold or distributed its assets id pincite the commissioner challenged that reduction and argued that as a matter of law a willing buyer would not consider the built- in capital_gains_tax liability in the valuation analysis id the court_of_appeals for the second circuit applied the willing buyer willing seller test and held that the stock’s value should be reduced to account for the built-in capital_gains_tax liability id pincite the court_of_appeals found that when negotiating the value of corporate shares a willing buyer would demand a discount for potential capital_gains_tax liability even if no liquidation sale or distribution was contemplated at the time of the transfer id pincite because a willing buyer would insist upon such a discount the court held that it must be reflected in the value of the property transferred id pincite the court of appeals’ reasoning in eisenberg has been adopted by other courts of appeals see 507_f3d_1317 11th cir vacating and remanding tcmemo_2005_131 301_f3d_339 5th cir rev’g tcmemo_2000_12 267_f3d_366 estate of welch v commissioner 208_f3d_213 6th cir rev’g tcmemo_1998_167 the commissioner subsequently acquiesced to the eisenberg decision see aod c b xix date similar reasoning has been applied in other contexts see 92_tc_312 recognizing that transfer restrictions on corporate stock would reduce the fair_market_value of the stock estate of desmond v commissioner tcmemo_1999_76 slip op pincite sackett v commissioner tcmemo_1981_661 recog- nizing that a reasonably informed purchaser would give serious consideration to the liabilities of a business that he or she was purchasing the daughters’ assumption of the sec_2035 estate_tax liability is a detriment to the daughters because it might result in reductions in the values of the gifts they received if the donor died within three years of the gifts as in united_states tax_court reports eisenberg a hypothetical willing buyer of the properties would recognize that to obtain the properties transferred he or she would need to assume both the gift_tax liability and the sec_2035 estate_tax liability and would demand that the price be reduced to account for both of the liabilities benefit to the donor the estate depletion theory of gift_tax can be applied to determine what constitutes consideration in money or money’s worth under the estate depletion theory a donor receives consideration in money or money’s worth only to the extent that the donor’s estate has been replenished see commissioner v wemyss u s pincite randolph e paul federal estate_and_gift_taxation para pincite5 the paul treatise cited twice with approval by the supreme court in wemyss further notes the consideration may thus augment the donor’s estate give the donor a new right or privilege or dis- charge him from liability paul supra pincite thus the benefit to the donor in money or money’s worth rather than the detriment to the donee determines the existence and amount of any consideration offset in the context of an other- wise gratuitous transfer see commissioner v wemyss u s pincite under federal tax law the cost of any sec_2035 estate_tax liability is generally borne by the donor’s estate and not the donee of the gift see sec_2001 sec_2002 sec_2035 sec_2501 when petitioner made the gifts to her daughters peti- tioner accrued both gift_tax liability and the potential sec_2035 estate_tax liability when the daughters assumed the gift_tax liability petitioner’s assets were relieved of the gift_tax liability and therefore her estate was replenished like- wise when the daughters assumed the sec_2035 estate_tax liability petitioner’s estate was relieved of that estate_tax liability this assumption which we held in steinberg i may be reducible to a monetary value has replenished petitioner’s assets steinberg i t c pincite the daughters’ assumption of the sec_2035 estate_tax liability might relieve petitioner’s estate of a portion of its estate_tax liability if petitioner died within three years of the gift her estate would have recourse against the daugh- ters accordingly the willing buyer would demand that the steinberg v commissioner price of the properties be reduced to account for the sec_2035 estate_tax liability b apportionment clause respondent argues that the daughters’ assumption of the sec_2035 estate_tax liability in the net_gift agreement did not create any new burden on the daughters or benefit for petitioner because the daughters would have had to bear the burden of the sec_2035 estate_tax liability either under new york law or as beneficiaries of petitioner’s resid- uary estate we disagree with respondent’s assertion that the net_gift agreement duplicates new york law respondent’s argument is based on a new york state statute entitled apportion- ment of federal and state estate or other death taxes fidu- ciary to collect taxes from property taxed and transferees thereof see n y est powers trusts law sec mckinney the statute provides that a fiduciary may be required to pay estate_tax with respect to any property required to be included in the gross_estate unless the testator otherwise directs in his or her will that an amount of the tax shall be equitably apportioned among the persons interested in the gross_estate to whom property is disposed of in which case those benefited shall contribute the amounts appor- tioned against them id sec a at the time of the gifts at issue it was not possible to determine whether n y est powers trusts law sec would apply to this case when the gifts were made on date the donor was still alive and entirely capable of changing her domicile before her death there was the possibility that the law of a state other than new york would apply to her estate see estate of mccoy v commis- sioner tcmemo_2009_61 discussing apportionment under utah law at the time of the gifts at issue it was also not possible to determine the provisions of the donor’s will that would exist at the time of her death as matter of law the donor is enti- tled to change the provisions of her will before her death there is no certainty that her four daughters would be the beneficiaries of her will in the past the donor had made changes to her will which at one point excluded one of the daughters as a beneficiary at the time petitioner and her united_states tax_court reports daughters signed the net_gift agreement there was no guar- anty that the daughters would remain beneficiaries under petitioner’s residuary_estate petitioner is still alive and remains free to change her will at any time the net_gift agreement guaranteed that the daughters would assume the sec_2035 liability this guaranty placed a burden on the daughters that they may not have had to otherwise bear the will in effect at the donor’s death may provide specific provisions regarding the payment of the estate_tax and the apportionment among beneficiaries and donees the appor- tionment statute is a default provision see in re walrod n y s 2d sur because on the date of the gifts it was not certain that the law of new york or any other state would require the donees to pay ratable shares of the estate_tax that might be incurred under sec_2035 on the gift_tax paid with respect to the gifts the provision of the net_gift agreement that required the donees to pay those shares was not duplicative or illu- sionary the operation of the net_gift agreement can be distin- guished from the operation of the new york statutes the net_gift agreement provided an enforcement mechanism to recoup the sec_2035 estate_tax incurred out of the property transferred new york law is silent on how a per- sonal representative can recoup sec_2035 estate_tax from a donee for all these reasons respondent’s estate depletion argu- ment does not persuade us that the obligation assumed by petitioner’s daughters to pay the sec_2035 estate_tax adds zero value to petitioner’s estate because that obligation is an obligation the daughters would have borne anyway under the new york apportionment statute because of fac- tual uncertainties as to whether and how the new york apportionment statute would apply at petitioner’s death the daughters’ contractual assumption of this tax_liability gave rise to a new asset that could be deployed effectively by the executor this new asset augmented or replenished peti- tioner’s estate see commissioner v wemyss u s pincite paul supra pincite conceivably the value of this new asset might not be pre- cisely equal to the actuarial value of the contingent estate_tax liability that the daughters assumed but the record con- steinberg v commissioner tains no expert testimony that would support a value lower than that nor does respondent contend that uncertainties surrounding the application of the new york apportionment statute render the value of the daughters’ contractual assumption too speculative to be considered for federal gift_tax purposes quite the contrary respondent concedes that whether the sec_2035 estate_tax liability is too specu- lative is not an issue in this case at the time petitioner and her daughters signed the net_gift agreement there was no guaranty that the daughters would remain beneficiaries under petitioner’s residuary_estate petitioner was still alive and remained free to change her will at any time the net_gift agreement guaranteed that the daughters would assume any sec_2035 liability this guaranty placed a burden on the daughters that they might not have had to otherwise bear c arm’s length and ordinary course of business transactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 aff ’d without published opinion 786_f2d_1174 9th cir respondent contends that the daugh- ters’ assumption of the sec_2035 estate_tax liability was itself a gift because the net_gift agreement was between family members and the net_gift agreement was not in the ordinary course of business respondent further claims that no part of the net_gift agreement presumably including the daughters’ assumptions of the gift_tax liability and the sec_2035 estate_tax liability was bona_fide at arm’s length and free from any donative_intent in steinberg i we rejected respondent’s claim that a transfer between family members is necessarily a gift unless it was in the ordinary course of business a transfer between family members that is not in the ordinary course of business may still avoid gift_tax to the extent it is made for consider- ation in money or money’s worth pursuant to sec_25_2512-8 gift_tax regs a transfer made in the ordinary course of business is necessarily a transfer made for consid- united_states tax_court reports eration however not all transfers made for consideration are made in the ordinary course of business sec_25_2511-1 gift_tax regs distinguishes the two the gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or to ordinary busi- ness transactions emphasis added thus a transfer not in the ordinary course of business may still avoid gift_tax to the extent it is made for full and adequate_consideration regard- less of whether the transfer was between family members additionally as we pointed out in steinberg i respondent’s argument is undermined by respondent’s concession that the donees’ assumption of gift_tax liability is not subject_to gift_tax see also revrul_75_72 1975_1_cb_310 providing an algebraic formula for determining the amount of gift_tax owed on a net_gift the daughters’ assumption of gift_tax liability was a transfer between family members and was not made in the ordinary course of business but respondent con- cedes that it was consideration in money or money’s worth given in exchange for petitioner’s gifts nothing in the record indicates that the net_gift agreement was not bona_fide or not made at arm’s length petitioner and her daughters were represented by separate counsel and the net_gift agreement was the culmination of months of negotiation v fair_market_value of the daughters’ promise to pay since we find that the daughters’ promise to pay any fed- eral or state estate_tax liability that might arise under sec_2035 if petitioner died within three years of the net_gift agreement should be considered in determining the fair_market_value of the gift we need to decide what effect the promise has on the fair_market_value of the gift petitioner submitted an expert report that calculates the value of the daughters’ assumption of the sec_2035 liability to be dollar_figure respondent did not submit an expert report a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth sec_25_2512-8 gift_tax regs steinberg v commissioner a petitioner’s expert petitioner’s expert was william frazier a professional appraiser and managing director of stout risius ross inc he has over years of experience has performed hundreds of appraisals and has earned the designation of accredited senior appraiser with the american society of appraisers the frazier report began by establishing the gross value of the gifts that petitioner transferred to the daughters under the net_gift agreement mr frazier testified that he used the dollar_figure gross value calculated in the appraisals that petitioner submitted with her gift_tax_return the report used the methodology described in sec_2512 sec_25_2511-1 gift_tax regs and revrul_75_72 supra to calculate the gift_tax liability that the daughters assumed under the net_gift agreement the report calculated the gift_tax liability to be dollar_figure next the report calculated the value of the sec_2035 estate_tax liability mr frazier testified that he used the actuarial_tables promulgated by the commissioner to cal- culate the probability that petitioner would die within each of the three years after the date of the net_gift agreement the report calculated petitioner’s annual mortality rate for year year and year to be and respectively the report used the sec_7520 interest rate applicable on the date of the transfer to determine the present_value factors for each of the three years then the report took the effective state and federal estate_tax rates for each of the three years and multiplied them by the gift_tax included in the estate under sec_2035 using this methodology the report calculated that the daughters’ assumption of the sec_2035 estate_tax liability reduced the value of the combined gift by dollar_figure we note that the court_of_appeals for the fifth circuit accepted mr frazier’s methodology for determining the value of property transferred pursuant to a net_gift arrangement in 461_f3d_614 5th cir rev’g 120_tc_358 we find mr frazier’s methodology to be persuasive mr frazier used life table 90cm promulgated by the commissioner in sec_20_2031-7 estate_tax regs for transfers made after date united_states tax_court reports b respondent’s arguments respondent did not call an expert witness to rebut the frazier report rather respondent raised two concerns with mr frazier’s methodology contingencies considered by mr frazier respondent argues that mr frazier’s analysis is flawed because it fails to consider contingencies such as petitioner’s health and general medical prognosis mr frazier took the possibility of petitioner’s death within three years of exe- cuting the net_gift agreement into account because the daughters’ liability for the sec_2035 estate_tax is contingent on that possibility mr frazier used the commis- sioner’s own mortality tables to do so the most common way to measure the value of a property interest that is dependent on the life expectancy of an indi- vidual is to use the commissioner’s actuarial_tables see eg 720_f2d_1114 9th cir obligation based upon the life of an individual aff ’g 78_tc_728 see also 22_tc_728 remainder interests in trusts the actuarial_tables are favored in part because they provide a needed degree of certainty and administrative con- venience in ascertaining property values estate of van horne v commissioner f 2d pincite quoting 672_f2d_758 9th cir respondent contends that mr frazier should have also considered petitioner’s health and general medical prognosis the commissioner’s mortality tables necessarily take some account of a person’s health and general medical prognosis when arriving at a probability of death respondent has not pointed to any specific facts or circumstances that would jus- tify special consideration of petitioner’s health or general medical prognosis beyond use of the mortality tables and the evidence does not suggest that the tables produce an unreasonable result cf 13_tc_760 stating that we deviated from use of the mortality_table because the elderly widow’s health was poor steinberg v commissioner sec_7520 rates respondent also contends that mr frazier incorrectly applied sec_7520 rates as the discount factor in calcu- lating the value of the daughters’ assumption of the contin- gent estate_tax liability specifically respondent contends that the sec_7520 rates are not applicable here because they apply only to annuities life interests terms of years remainders and reversionary interests mr frazier calculated the present_value the value on the day that the parties signed the net_gift agreement of the daughters’ potential liability to make a payment to peti- tioner’s estate in one of the subsequent three years the fact that the payment is contingent rather than certain does not preclude use of the sec_7520 rates it simply requires adjusting the value of the payment to take into account the likelihood of the contingency mr frazier did account for the contingency by using the commissioner’s actuarial_tables respondent has not persuaded us that there was a more appropriate method that should have been used we conclude that the valuation was proper vi conclusion we conclude that in the circumstances present in this case a hypothetical willing buyer and willing seller would take into account the daughters’ assumption of sec_2035 estate_tax liability in arriving at a sale price we further con- clude that the daughters’ assumption of sec_2035 estate_tax liability reduces the value of petitioner’s gift to the daughters by dollar_figure any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner f
